Exhibit 10.7
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING 2011 PERFORMANCE SHARE
AWARD AGREEMENT (TSR) FOR EMPLOYEES
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.
VTA Grantee’s name (all capital letters)
JANUARY 12, 2011 Grant Date (all capital letters)
January 12, 2011 Grant Date (initial capital letters only)
Rand Torgler Person to contact for more information
(330) 668-7224 Contact’s telephone number, including area code
February 17, 2011 Date that is 30 days after the Grant Date (initial capital
letters only)
Vtf Maximum Number of Performance Shares granted (insert only the number in
Arabic numerals)
3550 West Market Street Contact’s street address
Akron OH 44333 Contact’s city, state and zip code

 





--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
2011 PERFORMANCE SHARE AWARD AGREEMENT (TSR) GRANTED TO
VTA on JANUARY 12, 2011
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;

  •  
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

  •  
Contact Rand Torgler at (330) 668-7224 if you have any questions about your
Award.

Also, no later than February 17, 2011, you must return a signed copy of the
Award Agreement to:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333

1.  
Nature of Your Award. The terms and conditions affecting your Award are
described in this Award Agreement and the Plan, both of which you should read
carefully. If the terms and conditions are satisfied, your Performance Shares
will be settled and you will receive the Shares underlying such Performance
Shares. For purposes of this Award Agreement, each Performance Share represents
the right to receive one full Share.

  a.   Grant Date: January 12, 2011.

  b.  
Number of Performance Shares: You have been granted Vtf Performance Shares
(“Total Shares”), subject to the terms and conditions of this Award Agreement
and the Plan.

 

1



--------------------------------------------------------------------------------



 



2.  
When Your Award Will Vest. Your Performance Shares will be settled or will be
forfeited depending on whether or not the terms and conditions described in this
Award Agreement and in the Plan are satisfied. For purposes of this Award
Agreement, the Performance Period is the period beginning on the Grant Date and
ending on the third anniversary thereof (the “Normal Vesting Date”).

  a.  
Normal Vesting Date: Except as otherwise provided in this Award Agreement, your
Performance Shares normally will vest on the Normal Vesting Date and the number
of Shares underlying your Performance Shares that actually vest may be between
0% and 100% of the number of your Total Shares.

     
The number of Total Shares that will vest on the Normal Vesting Date will be
determined by reference to both: (i) whether the Company’s Total Shareholder
Return is positive or negative during the Performance Period; and (ii) the
relative performance of the Company’s Total Shareholder Return as compared to
the Peer Group Companies during the Performance Period. The number of
Performance Shares that will vest on the Normal Vesting Date will equal the
number of Total Shares, multiplied by the applicable percentage as set forth in
the tables below.

          Relative Performance of Total Shareholder   Negative Total   Return to
Peer Group Companies   Shareholder Return  
Less than Peers’ 50th Percentile
    0 %
Equal to Peers’ 50th Percentile
    25 %
Equal to or Greater than Peers’ 75th Percentile
    50 %

          Relative Performance of Total Shareholder   Positive Total   Return to
Peer Group Companies   Shareholder Return  
Less than Peers’ 25th Percentile
    0 %
Equal to Peers’ 50th Percentile
    50 %
Equal to or Greater than Peers’ 75th Percentile
    100 %

     
If the Company’s Total Shareholder Return is between two percentages, the number
of Performance Shares that vest will be interpolated by the Company.
Notwithstanding the foregoing, any Performance Shares that do not vest as of the
Normal Vesting Date shall be forfeited.

      As used in this Award Agreement:

  (A)  
“Total Shareholder Return” for the Performance Period is calculated by first
taking the theoretical value of $100 invested in the Shares at the 30-day
average price of the Shares as of the Grant Date (i.e., the average daily
closing price over the 30-day period preceding the Grant Date) and the
theoretical value of $100 invested with each of the Peer Group Companies using
the same 30-day average methodology as of the Grant Date. On the Normal Vesting
Date, the value of the Shares (using the average daily closing price over the
30 days preceding the Normal Vesting Date and assuming all dividends are
reinvested) is compared with the value of each of the Peer Group Companies
(using the same 30-day average methodology as of the Normal Vesting Date and
again assuming that all dividends are reinvested).

  (B)   “Peer Group Companies” means the peer group companies in the S&P
Specialty Chemicals Index.

 

2



--------------------------------------------------------------------------------



 



  b.  
Change in Control. Notwithstanding the foregoing, your Award will immediately
vest if there is a Change in Control.

3.  
How Your Termination of Employment Will Affect Your Award: You may forfeit your
Award if you Terminate before the Normal Vesting Date, although this will depend
on why you Terminate.

  a.  
Termination Due to Death, Disability or Retirement. If you Terminate because of
(i) death, (ii) Disability or (iii) after qualifying for Retirement if the
Committee agrees to treat your Termination as a Retirement, you will receive a
prorated number of the Shares underlying your Performance Shares granted through
this Award Agreement but only if the performance criteria described above are
actually met at the Normal Vesting Date. If they are not, all of your
Performance Shares will be forfeited. If those performance criteria are met, you
will receive a number of Shares equal to:

         
Number of Shares that would have been due to you if you had not Terminated
before the Normal Vesting Date
 
x   the number of whole months between
the Grant Date and your Termination date
36

     
If the performance criteria set forth in Section 2(a) are not satisfied at the
Normal Vesting Date, all of your Performance Shares will be forfeited.

  b.  
Termination for Any Reason Other Than Due to Death, Disability or Retirement. If
you Terminate for any reason other than specified in Section 3(a), all of the
Performance Share will be forfeited.

4.  
Settling Your Award. If all applicable terms and conditions have been met, you
will receive the Shares underlying your vested Performance Shares as soon as
administratively feasible, but no later than 60 days, after the Normal Vesting
Date.

5. Other Rules Affecting Your Award

  a.   Rights During the Performance Period:

  (i)  
During the Performance Period, you will have no voting rights with respect to
the Shares underlying the Performance Shares and, except as provided in
subsection (ii) below, you will have no dividend rights with respect to the
Shares underlying the Performance Shares.

 

3



--------------------------------------------------------------------------------



 



  (ii)  
You shall be entitled to receive any cash dividends that are declared and paid
during the Performance Period with respect to Shares underlying one-half of your
Total Shares (the “Target Shares”), subject to the terms and conditions of the
Plan and this Award Agreement. If a cash dividend is declared and paid during
the Performance Period on the Shares underlying the Target Shares, you will be
deemed to have been credited with a cash amount equal to the product of (A) the
number of Target Shares that have not been settled or forfeited as of the
dividend payment date, multiplied by (B) the amount of the cash dividend paid
per Share. Such amount shall be subject to the same terms and conditions as the
related Target Shares and shall vest and be settled in cash if, when and to the
extent the related Target Shares vest and are settled. In the event a Target
Share is forfeited under this Award Agreement, the related dividends will also
be forfeited.

  b.  
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unsettled
at your death. To do so, you must complete a beneficiary designation form by
contacting Rand Torgler at (330) 668-7224 or the address below. If you
previously completed a valid beneficiary designation form, such form shall apply
to the Award until changed or revoked. If you die without completing a
beneficiary designation form or if you do not complete that form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.

  c.  
Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one (or a combination) of several ways.
They are: (i) by the Company withholding this amount from other amounts owed to
you (e.g., from your salary); (ii) by the Company withholding all or a portion
of any cash amount owed to you with respect to dividends credited with respect
to the Shares that are to be distributed to you; (iii) by giving the Company a
check (payable to “A. Schulman, Inc.”) in an amount equal to the taxes that must
be withheld; or (iv) by having the Company withhold a portion of the Shares that
otherwise would be distributed to you. The number of Shares withheld will have a
fair market value equal to the taxes that must be withheld.

     
You must choose the approach you prefer before the Shares are transferred to
you, although the Company may reject your preferred method for any reason (or
for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.

     
If you do not choose a method within 30 days of the Normal Vesting Date, the
Company will withhold either through payroll practices or a portion of the
Shares that otherwise would be distributed to you. The number of Shares withheld
will have a fair market value equal to the taxes that must be withheld and the
balance of the Shares will be distributed to you.

  d.  
Transferring Your Award: Normally, your Award may not be transferred to another
person. However, as described above, you may complete a beneficiary designation
form to name the person to receive any portion of your Award that is settled
after you die.

 

4



--------------------------------------------------------------------------------



 



     
Also, the Committee may allow you to transfer your Performance Shares to certain
Permissible Transferees, including a trust established for your benefit or the
benefit of your family. Contact Rand Torgler at the address or number given
below if you are interested in doing this.

  e.  
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

  f.  
Other Agreements: Also, your Award will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.

  g.  
Adjustments to Your Award: Subject to the terms of the Plan, your Award will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Performance Shares will be adjusted to
reflect a stock split, a stock dividend, recapitalization, including an
extraordinary dividend, merger consolidation combination, spin-off, distribution
of assets to stockholders, exchange of Shares or other similar corporate change
affecting Shares).

  h.  
Other Rules: Your Award also is subject to more rules described in the Plan. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of this Award.

*****
You may contact Rand Torgler at the address or number given below if you have
any questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Rand Torgler at
the address given below no later than February 17, 2011.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;

  •   I understand and accept the conditions placed on my Award;

 

5



--------------------------------------------------------------------------------



 



  •  
I will consent (in my own behalf and in behalf of my beneficiaries and without
any further consideration) to any change to my Award or this Award Agreement to
avoid paying penalties under Section 409A of the Code, even if those changes
affect the terms of my Award and reduce its value or potential value; and

  •  
I must return a signed copy of this Award Agreement to the address shown below
by February 17, 2011.

                      VTA       A. SCHULMAN, INC.    
 
                   
 
      By:             (signature)            
 
                   
Date signed:
      Date signed:        
 
 
 
         
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than February 17, 2011:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
(330) 668-7224

 

6